          Case 1:16-cr-00436-KMW Document 367 Filed 08/25/20 Page 1 of 6                                                 about: blank


                                                                                        ~ usnc~so~~
                  Case 1:16-cr-00436-KMW Document 366-3
                                                                                    File11~6t'tfME~ 1 of 6          ,

                                                                                          fl .Ff'TRONICALLY FILI.J)·

         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
          --- - - - - - - --- - - - - - - - - - - - - - - - - - - - --       X


          UNITED STATES OF AMERICA
                                                                                 PRELIMINARY ORDER OF
                              - V. -                                             FORFEITURE AS TO
                                                                                 SUBSTITUTE ASSETS
          JAMES DAVID WILLIAMS ,
                                                                                 S4 16 Cr. 436 (KMW)
                                               Defendant.                        S7 16 Cr. 436 (KMW)

          - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --   X



                            WHEREAS , on or about September 21 , 2017, JAMES DAYID WILLIAMS (the

         "defendant"), was charged in a six-count Superseding Information, S4 16 Cr. 436 (KMW) (the

         "S4 Information"), with conspiracy to commit wire fraud in violation of Title 18, United States

         Code, Section 1349 (Colmt One) ; wire fraud , in violation of Title 18, United States Code,

         Section 1343 and 2 (Counts Two through Four); aggravated identity theft, in violation of Title

         18, United States Code, Sections 1028A(a)(l), 1028A(b), and 2 (Count Five); and conspiracy to

         commit money laundering, in violation of Title 18, Section 1956(h) (Count Si.,-x):

                            WHEREAS , the S4 Infonnation included a forfeiture allegation as to Counts One

         through Four seeking forfeiture to the United States, pursuant to Title 18, United States Code,

         Section 98 l (a)(l)(C) and Title 28, United States Code, Section 2461 , of all prope1iy, rea l and

         personaL which constitutes or is derived from proceeds traceable to the offenses charged in

         Counts One through Four of the Information, including but not limited to a sum of money in

         United States currency representing the amolmt of proceeds traceable to the commission of the

         offenses charged in Counts One through Four of the Information;




I of 6                                                                                                          8/25/2020, 11 :05 AM
         Case 1:16-cr-00436-KMW Document 367 Filed 08/25/20 Page 2 of 6                                                  about: blank



                Case l:16-cr-00436-KMW Document 366-3                 Filed 08/13/20 Page 2 of 6




                       WHEREAS , the S4 Information included a second forfeiture allegation as to

        Count Six seeking forfeiture to the United States, pursuant to Title 18, United States Code,

        Section 982(a)(I), of all property, real and personal, involved in the offense charged in Count Six

        and any property traceable to such property, including but not limited to a sum of money in

        United States cunency representing the amount of property involved in the offense charged in

        Count Six of the Information;

                       WHEREAS , the S4 Information also included a substitute asset provision

        providing notice that if as a result of the defendant 's actions or omissions forfeitable property is

        unable to be located or obtained the United States will seek, pmsuant to Title 21 , United States

        Code, Section 853(p), the forfeiture of any other property of the defendant;

                       WHEREAS , on September 21 , 2017, the defendant pied guilty to Counts One

        through Six of the Information;

                       WHEREAS , on or about March 22, 2018, the Defendant, was charged in a three-

        com1t Superseding Information, S7 16 Cr. 436 (KMW) (the "S7 Information"), with conspiracy

        to commit wire fraud in violation of Title 18, United States Code, Section 1349 (Count One) ;

        bank fraud, in violation of Title 18, United States Code, Section 1344 and 2 (Count Two); and

        knowingly and willingly providing false statements to law enforcement officials about the

        defendants involvement in the wire fraud charges in Count One, in violation of Title 18, United

        States Code, Section 1001 and 2 (Count Three);

                        WHEREAS , the S7 Information included a forfeiture allegation as to Count One,

        seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

        98l(a)(l)(C) and Title 28, United States Code, Section 2461 , of all property, real and personal,


                                                           2




2 of6                                                                                                           8/25/2020, 11 :05 AM
          Case 1:16-cr-00436-KMW Document 367 Filed 08/25/20 Page 3 of 6                                                 about:blank



                 Case l:16-cr-00436-KMW Document 366-3 Filed 08/13/20 Page 3 of 6




         which constitutes or is derived from proceeds traceable to the offense alleged in Count One of

         the S7 Information including but not limited to a sum of money in United States cunency

         representing the amount of proceeds h·aceable to the commission of the offense that the

         defendant personally obtained;

                        WHEREAS , the S7 Infonnation included a second forfeiture allegation as to

         Count Two, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

         Section 982(a)(2)(A), of any and all prope1ty, real and personal, constituting or is derived from

         proceeds obtained directly or indirectly, as a result of the commission of the offense charged in

         Count Two of the S7 Information, including but not limited to a sum of money in United States

         cunency representing the amount of proceeds traceable to the commission of the offense in

         Count Two of the S7 Information that the defendant personally obtained;

                        WHEREAS , on or about March 22, 2018, the defendant pied guilty to Colmts One

         through Three of the S7 Information, pmsuant to an agreement with the Government, wherein

         the defendant admitted the forfeiture allegations with respect to Cmmts One and Two of the S7

         Information, and agreed to forfeit, to the United States, pursuant to Title 18, United States Code,

         Sections 98l(a)(l)(C), 982(a)(2)(A) and Title 28, United States Code, Section 246l(c) a sum of

         money equal in United States cunency representing the amow1t of proceeds traceable to the

         offense in Cotu1t One and proceeds obtained, directly or indirectly as a result oftbe commission

         of the offense charged in Count Two of the S7 Info1mation;

                        WHEREAS , the S7 Infonnation also included a substitute asset provision

         providing notice that if as a result of the defendant's actions or omissions forfeitable prope1ty is




                                                           3




3 of 6                                                                                                          8/25/2020, 11 :05 AM
         Case 1:16-cr-00436-KMW Document 367 Filed 08/25/20 Page 4 of 6                                                     about:blank



                   Case 1:16-cr-00436-KMW Document 366-3                Filed 08/13/20    Page 4 of 6




        unable to be located or obtained the United States will seek, pmsuant to Title 21 , United States

        Code, Section 853(p), the forfeiture of any other prope1ty of the defendant;

                        WHEREAS, on or about December 19, 2018, the Cotut entered a Consent

        Preliminary Order ofForfeiture as to Specific Prope1ty/Money Judgment (the "Order of

        Forfeiture") (Dkt. No. 298) imposing a money judgment against the defendant in the amount of

        $10,684,358.82 (the "Money Judgment");

                        WHEREAS , to date, the entire Money Judgment against the defendant remains

        unpaid ;

                        WHEREAS , as a result of acts and omissions of the defendant, the United States

        has not been able to locate, obtain or collect assets traceable to the proceeds of the defendant 's

        offenses, despite the exercise of due diligence in investigating the assets of the defendant; and

                        WHEREAS , the Government has identified the following specific asset in which

        tl1e defendant has an ownership interest :

                             a. $1 ,036.80 in United States cwTency seized by the Government on or about
                                August 5, 2016 from account number 1091969913 fonnerly held at Wells
                                Fargo Bank in tlle name of Caliente Ente1tainment LLC

         (the "Substitute Asset").

                        NOW IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

                        1.    All of the defendant's right, title and interest in the Substitute Asset is hereby

        forfeited to the United States of America, for disposition in accordance with the law, subject to the

        provisions of Title 21 , United States Code, Section 853(n) .

                        2.    Upon ently of a Final Order ofForfeiture, the Substitute Asset shall be applied

        towards the satisfaction oft.he Money Judgment entered against the defendant.


                                                           4




4 of6                                                                                                              8/25/2020, 11 :05 AM
          Case 1:16-cr-00436-KMW Document 367 Filed 08/25/20 Page 5 of 6                                                     about: blank



                 case 1:16-cr-00436-KMW Document 366-3                  Filed 08/13/20 Page 5 of 6




                         3.    Pursuant to Title 21 , United States Code, Section 853(11)(1), Rule 32 .2(b)(6)

         of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

         Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the United

         States shall publish for at least thi.J.ty (30) consecutive days on the official government internet

         forfeiture site, www.forfeiture.gov, notice of this Preliminary Order ofForfeitme as to Substitute

         Assets and provide notice that any person, other than the defendant in this case, claiming an interest

         in the Substitute Asset must file a petition within sixty (60) days from the first day of publication

         of the notice on this official government internet site, or no later than thirty-five (35) days from

         the mailing of actual notice, whichever is earlier.

                         4.    The notice referenced in the preceding paragraph shall state that the petition

         shall be for a hearing to adjudicate the validity of the petitioner's alleged interest in the Substitute

         Asset, shall be signed by the petitioner under penalty ofpe1jury, and shall set fo1th the nature and

         extent of the petitioner's right , title or interest in the Substitute Asset and any additional facts

         suppotting the petitioner' s claim and the relief sought, pursuant to Title 21 , United States Code,

         Section 853(11).

                         5.   The United States may also, to the extent practicable, provide direct written

         notice to any person., other than the defendant , knmvn to have an alleged interest in the Substitute

         Asset, as a substitute for published notice as to those persons so notified.

                         6.    Upon adjudication of all third-pa1ty interests, this Comt will enter a Final

         Order of Forfeiture with respect to the Substitute Asset, pursuant to Title 21 , United States Code,

         Section 853(11), in which all interests will be addressed.




                                                            5




5 of 6                                                                                                              8/25/2020, 11 :05 AM
         Case 1:16-cr-00436-KMW Document 367 Filed 08/25/20 Page 6 of 6                                              about:blank



               Case l :16-cr-00436-KMW Document 366-3              Filed 08/13/20    Page 6 of 6




                      7.    The Comt shall retain jurisdiction to enforce this Preliminary Order of

        Forfeiture as to Substitute Assets, and to amend it as necessruy, pursuant to Federal Rule of

        Criminal Procedure 32.2(e) .

                      8.    The Clerk of the Court shall forwru·d fom ce1tified copies of this Preliminary

        Order of Forfeit11re as to Substitute Assets to Assistru1t United States Attorney Alexander J.

        Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit , United

        States Attorney ' s Office, One St. Andrew' s Plaza, New York, New York, 10007.


        Dated: New York, New York
               August ~ 2020

                                                            SO ORDERED:



                                                            HONORABLE KIMBA M. WOOD
                                                            UNITED STATES DISTRICT TTJDGE




                                                        6




6 of6                                                                                                        8/25/2020, 11 :05 AM
